MEMORANDUM ***
James Carter appeals pro se the district court’s dismissal of his action against the United States alleging that numerous federal statutes and agencies are unconstitutional. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for lack of standing, Barrus v. Sylvania, 55 F.3d 468, 469 (9th Cir.1995), and we affirm.
Carter does not have standing to pursue this action because he does not allege he is personally injured by the government’s alleged constitutional violations. See Idaho Conservation League v. Mumma, 956 F.2d 1508, 1513 (9th Cir.1992) (stating standing requirements). Accordingly, the district court properly dismissed Carter’s action due to lack of standing. See Barrus, 55 F.3d at 470.
Carter’s request that this Court order the entry of a default judgment against appellee is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.